Citation Nr: 0500208	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1942 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

The appellant requested a hearing in this case; however, he 
subsequently failed to appear for such hearing in December 
2004.

The Board additionally notes that the appellant appears to 
have reasonably raised the issues of: 1) entitlement to an 
increased rating greater than 0 percent for service-connected 
rheumatism; 2) new and material evidence to reopen a claim 
for service connection for spastic colitis; 3) new and 
material evidence to reopen a claim for service connection 
for PTSD; 4) new and material evidence to reopen a claim for 
service connection for arthritis, bilateral knees; and 5) new 
and material evidence to reopen a claim for service 
connection for right hand disability.  (See Notice of 
Disagreement, January 2003 and Veteran's Lay Statement, April 
2003).  Moreover, these issues have not been addressed by the 
RO.  As such, the Board refers the aforementioned issues to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his attorney, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  As part of that notice, VA is required to indicate 
which information and evidence, if any, the claimant is 
required to provide to VA and which information and evidence, 
if any, VA will attempt to obtain on his behalf.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5103(a) 
(West 2002)); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
record shows that the appellant has never been issued a VCAA 
notice letter in connection with his new and material 
evidence claim.  Accordingly, a remand is required for 
corrective action.

For the reasons stated, this case is REMANDED for the 
following actions:

1.	The RO should issue the appellant and 
his representative a VCAA notice 
letter in connection with the new and 
material evidence claim here on 
appeal.  They should be notified of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  They should also be notified 
that the claimant should provide any 
evidence in his possession that 
pertains to his claim.

2.	The RO should then readjudicate the 
claim on appeal.  If the benefit 
sought remains denied, the RO should 
furnish the appellant and his 
representative a supplemental 
statement of the case (SSOC) and 
provide them with a reasonable time to 
reply.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




